UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2009 MAN SHING AGRICULTURAL HOLDINGS, INC. (F/K/A MONTGOMERY REAL ESTATE SERVICE, INC.) (Exact Name of Registrant as Specified in Charter) Nevada 000-53146 88-0450667 (State or other jurisdiction of inCompany) (Commission File Number) (IRS Employer Identification No.) Unit 1005, 10/F, Tower B Hunghom Commercial Centre 37 Ma Tau Wai Road, Hunghom Kowloon, Hong Kong (Registrant’s Address) Registrant’s telephone number, including area code: (86) 536-4644888 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 MAN SHING AGRICULTURAL HOLDINGS, INC. (F/K/A MONTGOMERY REAL ESTATE SERVICE, INC.) CURRENT REPORT ON FORM 8-K TABLE OF CONTENT Item 1.01Entry into a Material Definitive Agreement 3 Item 2.01Completion of Acquisition or Disposition of Assets 3 Plan of Exchange 3 Description of Montgomery Real Estate Service, Inc. Business3 Description of Hero Capital Profits Limited Business 4 Management’s Discussion and Analysis or Plan of Operations5 Risk Factors 6 Security Ownership of Certain Beneficial Owners and Management9 Directors and Executive Officers 10 Executive Compensation11 Certain Relationships and Related Transactions11 Description of Securities12 Item 3.02Unregistered Sales of Equity Securities14 Item 5.01Changes in Control of Registrant14 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers14 Item 5.03 Change In Fiscal Year14 Item 5.06Change in Shell Company Status14 Item 9.01Financial Statements and Exhibits 14 2 Table of Contents Item 1.01Entry into a Material Definitive Agreement As of August 20, 2009, Man Shing Agricultural Holdings, Inc. (F/K/A Montgomery Real Estate Service, Inc.) a Nevada corporation (including its successors and assigns, “MSAH” or “Registrant” or “Company”); Hero Capital Profits Limited, a company organized and existing under the laws of the British Virgin Islands (including its successors and assigns “HCP”), Weifang Xinsheng Food Co., Ltd., a company organized and existing under the laws of the People’s Republic of China (“Xinsheng”), and the shareholders of Xinsheng (the “Xinsheng Shareholders”) entered into a Plan of Exchange (the “POE” or “Agreement”) for the 100% acquisition of HCP by MSAH. The terms and conditions of the POE is discussed further in Item 2.01 of this Current Report on Form 8-K. The POE is attached hereto as Exhibit 10.1. Item 2.01Completion of Acquisition or Disposition of Assets Plan of Exchange The POE was executed on August 20, 2009 by and among MSAH, HCP, and Xinsheng. According to the Agreement, the capital of MSAH consists of 175,000,000 authorized shares of Common Stock, par value $.001, of which 201,962 were issued and outstanding at the time of signing. The capital of HCP consists of 50,000 authorized Ordinary Shares, par value $1.00, of which 1 share is currently issued and outstanding. Under the terms of the POE, MSAH shall acquire one hundred percent (100%) of the issued and outstanding share capital of HCP from the HCP Shareholders in exchange for a new issuance 32,800,000 shares of common stock of MSAH and the simultaneous transfer of 3,535,000 shares of MSAH Preferred Stock to the HCP shareholders, held in the name of the Northeast Nominee Trust (Duane Bennett, President of MSAH as trustee). The POE states that HCP and MSAH shall have secured shareholder approval for this transaction, if required, in accordance with the laws of its place of incorporation and its constituent documents and the board of directors of each of HCP and MSAH shall have approved the transaction and the Agreement, in accordance with the laws of its place of incorporation and its constituent documents. Each party shall have furnished to the other party all corporate and financial information which is customary and reasonable, to conduct its respective due diligence, normal for this kind of transaction. If either party determines that there is a reason not to complete the POE as a result of their due diligence examination, then they must give written notice to the other party prior to the expiration of the due diligence examination period. Subsequent to closing of the POE, MSAH shall beneficially own 100% of the issued and outstanding shares of HCP.Immediately upon the Closing date (as defined in the POE), MSAH shall issue to the HCP shareholders 32,800,000 new investment shares of MSAH Common Stock and simultaneously transfer 3,535,000 shares of MSAH Preferred Stock to the HCP shareholders, held in the name of the Northeast Nominee Trust (Duane Bennett, President of MSAH as trustee), in exchange for 100% of the capital stock of HCP, which will give the HCP shareholders an interest in MSAH representing 99.38% of the issued and outstanding shares, after closing. MSAH and HCP shall reorganize, such that MSAH shall acquire 100% the capital stock of HCP, and HCP shall become a wholly-owned subsidiary of MSAH. Within 60 days upon the effective date of the Plan, MSAH shall issue 32,800,000 new investment shares of Common Stock of MSAH to the HCP shareholders. Xinsheng is currently a wholly-owned subsidiary of HCP and after the post share exchange, Xinsheng will become a wholly-owned indirect subsidiary of MSAH operating under the name “Weifang Xinsheng Food Co., Ltd.” a Company organized and existing under the laws of the People’s Republic of China. Description of MRSV Business We were incorporated on February 8, 2000 under the laws of the State of Nevada.From the beginning of 2003 until December 31, 2007 we had no operations and no assets.We were a dormant company with no revenues.Subsequent to December 31, 2007 we began operating in the real estate industry and engaged in the business of buying, selling, renting, and improving real estate. Over the last year we have been engaged in buying and selling real estate and managing new rental property. During 2008 we owned 100% of the common stock of a company called Front Street First Corp., which, in turn, owned property in Chicopee, Massachusetts, near Springfield in western Massachusetts at 472 Front Street. Specifically, we owned a three-story house that consisted of six units and generated revenues by rentals on units.During 2008 we sold this property and acquired a new property in Chicopee, Massachusetts near Springfield in western Massachusetts at 68-70 Cochran Street.We owned this property through our 100% stock ownership in Phillips Real Estate Services, Inc. which owns 68-70 Cochran Street. THE BUILDING AT On December 31, 2007, we acquired 100% of the common stock of Front Street First Corp., which in turn, owns 100% of a three-story apartment house, with six units in central downtown Chicopee, Massachusetts at 472 Front Street, which the board of directors had identified as an acceptable business opportunity. As of October 29, 2008, we had six lease agreements in place for the 472 Front Street Building. The leases were managed by Lessard Property Management, Inc. on our behalf, and the monthly amounts due under the leases, totaled $4,465 per month according to the rent roll.Lessard Property Management had a contract with us to manage the 472 Front Street lease, and their fee for doing so was 8% of the collected rent, or $150 per project, whichever is greater. On December 18, 2008, we sold the property at 472 Front Street in Chicopee, MA to Moose Creek Realty, LLC of 90 Maple Street, South Hampton, MA 01073 in the amount of $275,123.As a result all contractual arrangements with Lessard Property Management for the management and rental of 472 Front Street were cancelled. THE BUILDING AT 68-70 COCHRAN STREET On October 29, 2008 the Registrant entered into a Stock Purchase Agreement between Pablo Torres majority shareholder of Phillips Real Estate Services, Inc. (“Seller”) and Montgomery Real Estate Service, Inc. (“Buyer”). Pursuant to the Stock Purchase Agreement dated October 29th, Pablo Torres sold 20,000,000 shares of Phillips Real Estate Services, Inc. (“Phillips”) to the Registrant in exchange for 250,000 shares (two hundred fifty thousand) of Montgomery Real Estate Services Inc. (“Buyer”) and $5,000 giving the Buyer majority control of 100% of Phillips which in turn owns the property located at 68-70 Cochran Street in Chicopee, Massachusetts (“Property”). At the same time the Seller transferred the rights and obligations under the Residential Property Management Agreement to the Buyer and Philips became a wholly owned subsidiary of the Buyer. The 68-70 Cochran Street, Chicopee, Massachusetts property consists of 4 rental units. Of which the accumulated rent received from all 4 units is approximately $2,575 a month. Subsequent to the POE, the Registrant will no longer be engaged in the business of buying and selling real estate. 3 Table of Contents Description of Hero Capital Profits Limited Business Hero Capital Profits Limited was incorporated in the British Virgin Islandsunder the BVI Business Companies Act on March 26, 2002. HCP serves as the parent company of Weifang Xinsheng Food Co., Ltd. (“Xinsheng”), a Company organized and existing under the laws of the Peoples’ Republic of China. Xinsheng is a wholly owned foreign enterprise established in 1998. It is located in Linghe Town, Anqiu City, Shandong Province, PRC and was originally formed as joint venture between a Japanese shareholder and our President Mr. Liu.On January 20, 2006 the interest in Xinshengwas transferred to HCP in exchange for a cash payment to the shareholders proportionate to their ownership interest. Xinsheng’s major business focuses on the production and processing of fresh vegetables, including ginger, onion, garlic and leek. Xinsheng strives to provide high quality products to their customers. Xinsheng has 110,000 square meters of factor space and utilizes 3.335 million square meters of farm land, which is one of the largest ginger farm lands in the region. Xinsheng is ISO9002 compliant and meets HACCP food safety standards. All of Xinsheng’s farm land has been certified by the Organic Crop Improvement Association and have met the Japan Agricultural Standards for production of organic foods. Xinsheng’s processing factory has also met the requirement of the British Retail Consortium Global Food Standard and the TESCO, a UK supermarket, food safety standards. Under Xinsheng’s close monitoring and supervision program, they believe they can ensure that all products produced are in compliance with food safety standards from around the world. According to a statistical survey published by the United Nation Food and Agriculture Organization in June 2008, China produced around 285,000 tons of ginger in 2007 of which around 150,000 tons were exported. In 2008 and thus far in 2009, Xinsheng has produced 26,000 tons, which equals around one-tenth of total China production and one-sixth of total China export (based on the 2007 numbers). Our Products Fresh Vegetables GingerBurdock OnionLeeks Peeled Garlic Frozen Vegetables Peeled GingerDiced Garlic Diced GingerGarlic Puree Ginger Puree CubesGarlic Puree Cubes Ginger PureeDiced Onion Ginger SlicePeeled Garlic Our customers After years of building up its reputation, Xinsheng has earned trust from customers around the world. Our customers include one of the world’s largest chain supermarkets in Europe and a substantial ingredient producer in Japan. Our customers are based all over the world including the UK and North America. Our social responsibility As an agent of social and economic development, we realize the importance of sustaining village development. We hire and train the local workforce hoping to help raise the overall level of community prosperity. Competition We compete primarily with other farms in the Anqui district where we have over 3.335 million square meters of farm land: Anqiu Food Export Trading Co., Ltd This company has around1.13 million square meters of farmland and grows asparagus, strawberries and peanuts. They not only produce these vegetables but also poultry-related products such as chicken and beef.Their estimated annual revenue is around RMB200 million. Their major markets are North America, the European Union and Japan. They exported around 800 tons of ginger in 2008, around 0.5% of China’s total export share (based on 2007 numbers). Anqiu Fuhua Food Co., Ltd This is a Japanese-owned company. They have around1.03 million square metersof farmland that grows ginger, carrots and cabbage. Their products include dehydrated vegetables, preserved ginger and vegetable juice. Their estimated annual revenue is around RMB120 million. All of their products are exported to Japan. They exported around 2,000 tons of ginger in 2008, around 1.3% of China’s total export share (based on 2007 numbers). Anqiu Dadi Food Co., Ltd.
